DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 12 recites: wherein the baggage cart is further configured to receive an instruction to adjust an attitude of the baggage cart during a process of security inspection. It is unclear how an “attitude” of a baggage chart is to be adjusted. Examiner respectfully requests clarification, with support from within the specification. For purposes of examination, claim 12 will no longer be treated on the merits. [Examiner note: claim 26 recites substantially similar limitations as claim 12, but as a methodology]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 13-15, 20-25 and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Gray (U.S. Patent Application Publication 20070003009).

    PNG
    media_image1.png
    435
    576
    media_image1.png
    Greyscale

US 20070003009 - Fig. 4
[0086] Referring to FIG. 4, the operational aspects of the inspection area entrance in one embodiment of the integrated carry-on cart and passenger screening station 400 (not shown in its entirety) of the present invention is illustrated. An exemplary carry-on baggage cart or screening cart 404 of the present invention is shown just before it is guided via guide rail conveyance mechanism 401 into the custom-designed entrance 403 of the X-ray imaging system 402…

    PNG
    media_image2.png
    497
    609
    media_image2.png
    Greyscale




As per claim 1, Gray discloses a security inspection system, comprising: 
at least one baggage cart (404
a scanning device (402) configured to inspect the baggage cart (404) passing through the scanning channel and containing the baggage, at least based on a traveling speed of the baggage cart (see also for example para. [0087]).
As per claim 6, Gray discloses a security inspection system, wherein in response to detecting that the baggage has no danger by the scanning device, the baggage cart is configured to travel to a baggage counter and push a checked-in baggage in the compartment to a baggage carousel, or move the checked-in baggage onto the baggage carousel by an external mechanism (see for example paras. [0093-0094; 0097]).  
As per claim 7, Gray discloses a security inspection system wherein in response to detecting that the baggage has no danger by the scanning device, the baggage cart is further configured to travel to an exit of a passenger security check channel while carrying a carried-on baggage, and wait until the passenger security checking is completed (see for example paras. [0093-0094; 0097]).  
As per claim 8, Gray discloses a security inspection system, wherein the baggage cart is further configured to travel to a boarding gate by following a passenger (see for example paras. [0093-0094; 0097]).
As per claim 9, Gray discloses a security inspection system, wherein in response to detecting that the baggage is suspicious by the scanning device, the baggage cart is further configured to travel to a manual inspection area, so as to enable performing a manual unpacking inspection on the baggage by an inspector (see for example para. [0093]).
As per claim 10, Gray discloses a security inspection system, wherein the baggage cart further comprises: a locking device coupled to a door of the compartment and 
As per claim 11, Gray discloses a security inspection system, wherein the locking device is further configured to lock the door of the compartment in response to a security inspection starting signal (see for example paras. [0046; 0133; 0135; 0137]).
As per claim 13, Gray discloses a security inspection system, wherein the scanning device is further configured to inspect a plurality of baggage carts simultaneously, if the plurality of baggage carts pass through the scanning channel in parallel (see for example, Figs. & para. [0103-0104] not shown above).
As per claim 14, Gray discloses a security inspection system, wherein the baggage cart comprises a first compartment and a second compartment, wherein the first compartment is configured to contain a checked-in baggage and the second compartment is configured to contain a carried-on baggage (see for example, Fig. 2 not shown above).
As per claim 15, Gray discloses a security inspection method, comprising steps of:
receiving, by at least one baggage cart (404), identification information and flight information of a passenger, and loading the baggage of the passenger into at least one compartment of the baggage cart; 
passing through a scanning channel of a scanning device (402) by the baggage cart, in response to a security inspection starting signal; 
inspecting the baggage cart that passes through the scanning channel and contains the baggage, at least based on a traveling speed of the baggage cart (para. [0087]), so as to obtain a scanning result, and; 
storing the scanning result in association with the identification information and flight information of the passenger (see highlighted sections shown above; see also Abstract; para. [0073; 0103-0104], not shown above).
As per claim 20, Gray discloses a security inspection method further comprising the step of: travelling, by the baggage cart, to a baggage counter and pushing a checked-in baggage in the compartment to a baggage carousel, or moving the checked-in baggage onto the baggage carousel by an external mechanism, in response to detecting that the baggage has no danger by the scanning device (see for example paras. [0093-0094; 0097]).
As per claim 21, Gray discloses a security inspection method further comprising the step of: travelling, by the baggage cart, to an exit of a passenger security check channel while carrying a carried-on baggage, and waiting until the passenger security checking is completed, in response to detecting that the baggage has no danger by the scanning device (see for example paras. [0093-0094; 0097]).
As per claim 22, Gray discloses a security inspection method further comprising the step of: travelling, by the baggage cart, to a boarding gate by following the passenger (see for example paras. [0093-0094; 0097]).
As per claim 23, Gray discloses a security inspection method further comprising the step of: travelling, by the baggage cart, to a manual inspection area, so as to enable performing a manual unpacking inspection on the baggage by an inspector, in response to detecting that the baggage is suspicious by the scanning device (see for example para. [0093]).
As per claim 24, Gray discloses a security inspection method further comprising the step of: locking a door of the compartment in response to detecting that the baggage is suspicious by the scanning device (see for example paras. [0046; 0133; 0135; 0137]).
As per claim 25, Gray discloses a security inspection method further comprising the step of: locking, by a locking device of the baggage cart, a door of the compartment in response to a security inspection starting signal (see for example paras. [0046; 0133; 0135; 0137]).
As per claim 27, Gray discloses a security inspection method further comprising the step of: inspecting, by the scanning device, a plurality of baggage carts simultaneously, if the plurality of baggage carts pass through the scanning channel in parallel (see for example, Figs. & para. [0103-0104] not shown above).
Allowable Subject Matter
Claims 2-5, 16-17 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2 and dependent claims 3-5, the examiner found no reference in the prior art that disclosed or rendered obvious a security inspection system wherein the baggage cart comprises: a sensing sub-system configured to sense at least one physical attribute information of the baggage carried by the baggage cart; and a communication module configured to send the at least one physical attribute information to the scanning device, wherein the scanning device is further configured to adjust a scanning parameter for the baggage cart based on the at least one physical attribute information.
As per claim 16 and dependent claim 17, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising the steps of: sensing, by the at least baggage cart, at least one physical attribute information of the baggage carried by the baggage cart and transmitting the at least one physical attribute information to the scanning device, and adjusting a scanning parameter for the baggage cart, based on the at least one physical attribute information.
As per claim 18 and dependent claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising the step of: transmitting information on the traveling speed of the baggage cart to the scanning device; and adjusting, by the scanning device, the scanning parameter based on the traveling speed of the baggage cart. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


    PNG
    media_image3.png
    439
    562
    media_image3.png
    Greyscale

U.S. Patent 7161097 - Fig. 3


(col.5:60 - col.6:5) FIG. 3 shows another embodiment of the present invention, where the container is a stackable bin 30 having a planar bottom 11 attached to a plurality of side walls 12 and a front wall 31, forming an interior compartment. A scale 15 for measuring the weight of a plurality of articles placed atop the scale 15 is mounted on the planar bottom 11. Like most scales known in the art, the scale 15 has a surface for receiving articles to determine the weight of the articles. The surface of the scale 15 covers the entire area of the planar bottom 11. When articles are placed on the scale 15, the measured weight is communicated to the display 16, which is mounted on the stackable bin 30…

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884